 628DECISIONSOF NATIONALLABOR RELATIONS BOARDDavid-Anna Corporation d/b/a Snyder Bros. Sun-RayDrugandLocal No. 789,Retail Store EmployeesUnion,affiliated with RetailClerksInternationalAssociation,AFL-CIO. Case 18-CA-3753January 23, 1974DECISION AND ORDERBy MEMBERSFANNING, KENNEDY, ANDPENELLOOn April 20, 1973, Administrative Law JudgeBenjaminK. Blackburn issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational LaborRelationsBoard has delegated itsauthorityin thisproceeding to a three-member panel.The Board I has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order, except as modifiedherein.1.We agree with the Administrative Law Judgethat Respondent engaged in independent violationsofSection8(a)(1)of the Act by interrogatingemployees Laust, Hexum, and Dorothy Andersonconcerning both their own activities and the activitiesof other employees.22.We also agree with the Administrative LawJudge that Pharmacist-In-Charge Alan Andersonwas a supervisor within the meaning of the Act.Thus, the Administrative Law Judge found thatAnderson possessed the authority to disciplinepharmacy employees and to responsibly direct themin their work. Anderson's reprimanding of employeeDavid Goudge for tardiness, his resolving of disputesconcerning the wage schedule, and his evaluations ofthe job performances of pharmacy employees ade-quately support the finding of supervisory status.Member Fanning in his separate opinion assertsthat the Administrative Law Judge has ignored thefact that the use of the word "supervisor" in Statelegislationis not determinative of supervisory statusunder our Act. On the contrary, the AdministrativeLaw Judge specifically stated, "I attach no signifi-IRespondent's request for oral argument is hereby denied, as in ouropinion the record, the exceptions,and the brief adequately set forth theissues and positions of the parties2As indicated in his separate opinion. Member Fanning concurs in thisfinding3 SeeThe Mousetrap of Miami, Inc, d/b/a Bea Morley'sMousetrap, 174NLRB 1060, 10634Member Kennedy would not find these remarks to be independentlyviolative of Sec 8(a)(I) of the Act in view of the majority position thatAnderson was a supervisor whose discharge for engaging in union activitiescance to the Minnesota State Board of Pharmacy'suse of theword `supervise'in its regulation 21." It isclear that the Administrative Law Judge relied on theduties and responsibilities imposed on pharmacists-in-chargeby the Stateand not merely the use of theword"supervise."Member Fanning also argues that Respondentpresented no evidence at all to establish the supervi-sorystatusofAnderson.Yet this observationoverlooks the facts which were elicited from Ander-son himself on cross-examination and which relate tohis duties and responsibilities.If supervisory status isshown bythe testimony of the person in question, itis hardly incumbent upon Respondent to go forwardwith cumulative evidence.3.However,Member Penello,withMemberFanning'sconcurrence,does not agree with theAdministrative Law Judge's failure to find that StoreManager Rosen and Assistant Store Manager Kram-er violated Section 8(a)(1) of the Acton December23, 1972,when they told employees Tomita, St.Martin,Dorothy Anderson,and Hexum that AlanAndersonhad just been fired for his union activities.The Administrative Law Judge erred in concludingthat the statements of Rosen and Kramer weremerelydeclarative of Respondent's legal rights indischargingAnderson whom he deemed to be asupervisor within the meaning ofthe Act.In all thecircumstances describedby the Administrative LawJudge,it is clear that these remarks were calculatedto create the impression among the employees thatthey wouldsuffer the same fate as Anderson if theyengaged in union activities and are therefore,inherently coercive3 in violation of Section 8(a)(1) ofthe Act.4THE REMEDYIn view of the foregoing findings as to Respon-dent's unfair labor practices which are violative ofSection 8(a)(1) of the Act, Respondent shall beordered to cease and desist therefrom and takecertain affirmative action.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,was not unlawfulAs pointed out bythe Administrative Law Judge "SinceAndersonwas a supervisorwithinthe meaningof the Act.Rosen's andKramer 's statements amounted to no more than a declaration thatRespondent had done thatwhichithad a legal rightto do.Nothing in thecontext of the conversationsimpliedthat Respondent was thinking in termsof visiting the same penalty on employees for engaging in union activitiesNo suchviolative dischargetook placeeither before or after December 23 togive Rosen's and Kramer'swords an implicationthey didnot have on theirface "- 208 NLRB No. 66 SNYDERBROS.SUN-RAYDRUG629David-Anna Corporation d/b/a Snyder Bros. Sun-Ray Drug, St. Paul, Minnesota, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Interrogating or making coercive statements toemployees concerning their union activities or theunion activities of others.(b) In any like or related manner interfering with,restraining,or coercing their employees in theexercise of rights guaranteed them in Section 7 of theAct.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Post at its store located at 2157 Hudson Road,St.Paul,Minnesota, copies of the attached noticemarked "Appendix.Copies of said notice, onforms provided by the Regional Director for Region18, after being duly signed by Respondent's author-ized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.MEMBER FANNING, concurring in part and dissentingin part:Iconcur in my colleagues' adoption of theAdministrative Law Judge's finding that Respondentengaged in interrogation in violation of Section8(a)(1) of the Act. I also join Member Penello infinding that Respondent engaged in further 8(a)(1)conduct by its coercive statements to employees thatthe discharge of Alan Anderson resulted from hisunion activities.However, as I would find on this record that AlanAnderson was not a supervisor, I would reverse thedecision of the Administrative Law Judge on thisissue and hold the discharge of Anderson by StoreManager Rosen violative of Section 8(a)(1) and (3) ofthe Act.The General Counsel proved, as the AdministrativeLaw Judge found, that Rosen abruptly fired Ander-son at the end of his shift on December 23, 1972, forbeing "a union intimidator." This action followed thenumerous independent violations of Section8(a)(1)by Respondent, which began on December 11 whenRosen called Anderson in to interrogate him aboutthe organizing of clerks and pharmacists then goingon.The General Counsel, having proved that Ander-son was employed by Respondent and discharged forhisunion activity,a prima faciecase of unlawfulemployee discharge was established. It then devolveduponRespondent to go forward with evidenceto establish Anderson's supervisorystatus inorder toremove Rosen's conduct from the proscriptive ambitof the statute.ti This Respondent failed to do. In fact,at the hearing, Respondent presented no evidence atall: itmerely asked the Administrative Law Judge totake official notice of the State regulations,claimingthat, "according to State Law, Mr. Anderson wasinvestedwith that power," meaning supervisoryauthority within the meaning of Section 2(11) of ourAct. At no time, however, did respondent demon-strate or even claim that Anderson was invested withany supervisory authority delegated directly by it.That Anderson was fired for his union activity is soobvious that Respondent does not dispute it. Rather,in support of its defense that Alan Anderson was asupervisor,7 Respondent relied solely on the Minne-sota laws pertaining to the necessity for having astate-designated`pharmacist-in-charge'ineverypharmacy, whose responsibilities include the duty,under regulation 21 of the Minnesota State Board ofPharmacy, "to `supervise' all of the professionalemployees of the pharmacy." 8 Interpreting regula-tion 21, the Administrative Law Judge concludedthat it was the "intent of the State of Minnesota thatpersons designated pharmacists-in-charge shall re-sponsibly direct the work of pharmacy employees,both professional and nonprofessional, in the sensein which that phrase is used in the National LaborRelations Act." He then presumed that Respondentconducted its business in a lawful manner, anddismissed for failure of the General Counsel toproduce evidence to the contrary.9 This ignores thefact that use of the word "supervisor" in statelegislation is not determinative of supervisory status5In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."6The Detroit Edison Company and Westinghouse Electric Corporation,123N LRB 225,230-231. enfdsubnom Local 636 of the United Association ofJourneymenetcinpertinentpart278F 2d858 (C A.D.C., 1960);fcCormccliConcreteCompany of S C,Inc,153NLRB 1507, 1513rThis defensewas firstmade atthe hearing.Earlier, in its answers to thecomplaint and amended complaint,Respondent identified Rosen andKramer as supervisors,but made no claim that Alan Anderson was asupervisor.aTheMinnesota regulation and the statutory definition of pharmacist-in-charge are quoted in the AdministrativeLaw Judge's Decision.9The Administrative Law Judgealso relied on Anderson'shavingdisciplinedan employee for tardiness, resolved a vacation schedule dispute,discussedemployeejob performance with the assistant store manager, and(Continued) 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder our Act.10 In my view, contrary to mycolleagues, the Administrative Law Judge, althoughprofessing to "attach no significance" to the word"supervise" in the Minnesota regulations, neverthe-less reached precisely that result by finding it the"intent of the State" that pharmacists-in-charge shallresponsibly direct the work of pharmacy employees.This result clearly weights the State regulationcontrary to Board and court precedent concerningsupervisoryissues.Actual duties tested underourActare the sole test of supervisory authority.Thus, the Administrative Law Judge's rationaletends to prejudice the General Counsel by erroneous-ly shifting the burden of proof on the issue ofAnderson's nonsupervisory status. I fear that theeffect of my colleagues' affirming his decision, on arecord so weak in evidence of actual possession orexercise of supervisory authority within themeaningof our Act, will be to insure that all pharmacists-in-charge within the State of Minnesota (and perhapsother States as well) are deprived of the protection ofour Act. I believe this contravenes the spirit of theSupreme Court's decision inBethlehem Steel Co., v.New York State Labor Relations Board,330 U.S. 767(1947). In footnote 9 I have analyzed what littleevidence there is that can be construed as indicativeof supervisory status and found it unpersuasive, thusnotmeeting the Respondent's burden of proof.Granted that Respondentmighthavemet thatburden had it put on evidence as to how the storewas staffed and supervised, thus supplying somemeaningful context in which to judge the limitedresults of its cross-examination; but it did not do so.In this posture, it seems a fair inference that theexistenceof both a manager and an assistantmanager provided the store as a whole with all thesupervisory authority necessary, thus leaving to thepharmacist-in-charge the exercise of those profes-sionaldutieswhich States normally require oflicensed pharmacists.Moreover, the Minnesota requirements pertainingto the necessity for a pharmacist-in-charge providethat he shall "assumeprofessionalresponsibility forinstructed other pharmacists on drug purchases From the record, I wouldnot reach similar conclusions I would not term Anderson's talking toGoudge about his tardiness"discipline",moreover, the evidence clearlyshows that he did so only after being specifically asked to by both RosenandAssistantManager Kramer-hardly the exercise of independentauthority Vacations were not scheduled by Anderson and it appears that hemerely intervened in a dispute between pharmacists wishing to be away atthe same time. He did not formally evaluate the work of employees, andthere is no evidence that his opinion,when specifically requested,constituted an effective recommendation within the meaning of Sec. 2(11)About one-half the buying-not including narcotics-was done by otherpharmacists.mostlywhen Anderson was not on duty.Anderson'ssuggestion that readily available drugs need not be bought in quantity,coming from a man professionally responsible for stocking the pharmacy,hardly denotes supervisory authority under the Actthe operation of the pharmacy, in compliance withthe requirements and duties as established by theBoard in its Rules and Regulations."Regulation 21setsforthhis responsibilities,which are to beperformed "consistent with accepted standards ofprofessional conductand practice and in compliancewith all applicable laws." In my opinion, the thrust oftheState in this area is clearly in mandatingcompliance with the professional standards which itdeems obligatory in furtherance of the publicinterest.Section(e)of the Regulation for exam-ple-the only one which mentions nonprofessionalemployees-provides for their "supervision" by thepharmacist-in-charge only "insofar as their dutiesrelate to the sale and/or storage of drugs." Theprofessional responsibility imposed upon the phar-macists-in-charge by the State regulations involvesthe exercise of "discretion and judgment," which arean index of "professional employee" status underSection 2(12) of our Act, rather than supervisorystatus under Section 2(11). This interpretation is inagreement with a long line of Board cases involving"head pharmacists" or "pharmacists-in-charge." Innone of those cases have we held the pharmacist-in-charge to be a supervisor, absent a significantexercise of authority under our Act in addition toresponsibility as a professional employee;Idissentfrom doing so now. 1',Contrary to the Administrative Law Judge, I cansee no basis here for arriving at a different result thanthat reached inSkaggs Drug Centers, Inc.,197 NLRB1240.There, as here, the state-designated pharma-cist-in-charge received the same slightly higher pay,his name appeared on the necessary State licenses,and he signed for narcotics; he was responsible forseeing toit that the pharmacy was properly stockedwith supplies, kept clean, and covered by a pharma-cist at all times. There, as here, the pharmacist-in-charge had no power to hire or fire, nor did heeffectively recommend such action. There, undercircumstances almost identical to these, we found thepharmacist-in-charge not to be a supervisor. I fearthat the majority's failure to address the issue of their10Howard Johnson Company,174 NLRB 1217, 1221, 1222i iCases where we have held the head pharmacist not to be a supervisorareLane Drug Co, Divisionof A. CIsrael Commodity Corporation,160NLRB 1147,Skaggs Drug Centers Inc,197 NLRB 1240,White CrossStores,Inc,186NLRB 492,Walgreen Louisiana Co,182NLRB 541Waigreen Louisiana Co, Inc,186 NLRB 129. In the latter two,"chiefpharmacists"were held not to be supervisors, while those"chief pharma-cists registered" who also acted in sole charge of the entire store up to 98hours every 2 weeks were held supervisors InHook Drugs,Inc,191 NLRB189, head pharmacists were found supervisors-they were also assistantstoremanagers,signed payrolls,and regularly attendedmanagementmeetings at corporate headquarters, inSav-On Drugs,Inc,138 NLRB 1032,the head pharmacists found to be supervisors were also assistant storemanagers in charge of the entire store up to 38 hours per week SNYDER BROS. SUN-RAY DRUGsilent undermining ofSkaggsand other prior casesnot only will cause confusion and increase litigationin the field, but will return to haunt us. This is not acase such asHook Drugs, supra,wherethe registeredpharmacist, who was found to be a supervisor, wasalso the assistant store manager, attended manage-ment meetings, was in charge of the entire storealmost 40 hours per week, and was charged with theduty to supervise as specifically set forth in thecompany's manual of operations.Finally,assumingarguendothatby reason ofAnderson's on job duties with respect to the otherpharmacy employees he is a supervisor and therebynot a candidate for 8(a)(3) discrimination because ofany union activities he may engage in, I am inclinedto think that he should be reinstated and made wholebecause of the impact of this particular discharge onthe employees. The discharge came as an integralpart of discouraging store clerks and pharmacists inthe exercise of their Section 7 rights to organize, andwas followed immediately by statements advisingemployees of the reason for the discharge. In fact,Respondent made a marked effort to project itsantiunion sentiments by publicizing its reason forAnderson's discharge. In my view, it follows that thedischarge should be recognized as a separate 8(a)(1)violation, to be remedied with reinstatement andbackpay.12As accomplished, the discharge wasinherently coercive of employees in their organizingattempt. I would therefore equate it withKrebs andKing Toyota, Inc.,197NLRB 462. The majorityfound that termination of a supervisor who spoke foremployees by saying "let the Board settle" thedisputewas an 8(a)(1) violation remediable byreinstatement, and quoted fromPioneer Drilling Co.,Inc.,162 NLRB 918, 923, where the discharge of asupervisorwas "an integral part of a pattern ofconduct aimed at penalizing employees for theirunion activities."Though the facts differ, thelanguage and the remedy are singularly appropriatehere.12 It alsofollows that Respondent engaged in inherently coerciveconduct when its store manager and assistant store managertold employeesthat Anderson was discharged because ofhis union activitiesAs indicatedabove,Ithereforeconcur in MemberPenello'sconclusion that theirstatements violated Sec8(a)(1) of the ActAPPENDIX631NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial in which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct and has ordered us to post this notice. The Actgives all employees these rights:To engagein self-organizationTo form, join, or help unionsTo bargain collectively through represent-atives of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT interrogate, threaten, or coerceyou concerning your union activities or the unionactivities of others.WE WILL NOT, in any like or related manner, doanything that interferes with or restrains you inthe exercise of any or all of the above rights.All our employees are free, if they choose, to joinLocalNo. 789,RetailStoreEmployees Union,affiliatedwith Retail ClerksInternationalAssocia-tion,AFL-CIO, or any other labor organization.DAVID-ANNACORPORATION, D/B/ASNYDER BROS.SUN-RAYDRUG(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice, 316 Federal Building, 110 SouthFourth Street, Minneapolis, Minnesota 55401, Tele-phone 612-725-2611. 632DECISIONSOF NATIONALLABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Administrative Law Judge:The chargein this case was filedon December 26, 1972.1The complaintwas issuedon January 31, 1973. Anamended complaint was issued on February 9, 1973. Thehearingwas held on March 6, 1973, in Minneapolis,Minnesota.The amended complaint alleges that Respondent violat-ed,Section 8(aXl) of the National Labor Relations Act, asamended, by interrogating employees and Section 8(aX3)and (1) by discharging Alan Anderson. The principal issuelitigated was whether Anderson was a supervisor within themeaning of the Act. For the reasons set forth below, I findthat he was and Respondent, therefore, did not violate theAct by discharging him on December 23 for engaging inunion activities. (Resp. Exhs. 5' and 6 are hereby receivedinto evidence over the objection of the General Counsel.Respondent's motion that this case be transferred to theBoard without findings of fact and decision by me ishereby denied.)Upon the entire record and after due consideration ofbriefs, I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent, a Minnesota corporation, operates a retaildrugstore in St. Paul, Minnesota. During the year prior toissuance of the amended complaint, it grossed more than$500,000 and purchased and received goods valued inexcess of $50,000 from suppliers located outside the Stateof Minnesota.II.THE UNFAIR LABOR PRACTICESAt the conclusion of the General Counsel'scase,Respondent elected not to introduce any evidence otherthanthe laws of the State of Minnesota relating to thedutiesand responsibilities of "pharmacists-in-charge."Consequently, there areno factual disputesin the record.The General Counsel relies on the uncontroverted factsconcerningAlan Anderson's union activitiesand dis-charge.Respondent relies onMinnesota law and theundisputed facts, mainly elicited from Andersonhimselfon cross-examination, relating to his duties and responsi-bilities as chief pharmacist.A.General Counsel's FactsPrior toDecember 23 Alan Andersonwas chiefpharmacistand pharmacist-in-charge at SnyderBros. Sun-Ray Drug Store. He had worked there for 2 years. Thestore is managedby HarryRosen.Kenneth Kramer isassistant manager.On December 7, Anderson and 2 otherpharmacists fromhis storeattendeda meetingof 10 or 11 pharmacists with 2of the Charging Party'sbusiness agents. (SnyderBros. Sun-Ray Drug Store is part of a chainin the Minneapolis-St.Paul areaknown as Snyder Bros. Drug Stores.) All thepharmacistspresent signedauthorization cards. They tookmore cards back to their respectivestoresin order to signup other, employees. On December 9 Anderson signed upsome employees at hisstore's annual Christmas party. Thefollowing weekhe signedup more. In all, he obtained cardsfrom 10 to 15 of the approximately 30 persons employed inhis store: On December I I Respondent distributeda letterto its employees in which it stated that it had received atelegram fromthe Charging Party on December 9. Theletter urged the employeesnot to signauthorization cards.During the week of December 11, the followingconversations took place at the store:Rosen called Anderson into his office and said heunderstood the clerks and pharmacists wereorganizing aunion.He asked Anderson if he knew who started it.Anderson said he did not. Rosen asked Anderson if he hadsigned.Anderson said no. Rosen asked if Andersonintended to sign. Anderson said, "I might have to go alongwith the rest."Rosen askedJean Laust, a drug clerk, in the store'slunchroom in the course of a conversation about the cardsthat had beenpassedout, whether she hadsigned one. Ms.Laust said she had not.Rosen asked Louise Hexum, a clerk, at a counter in thestore, whether she knew anything about the union. She saidshe did not. He told her, if she heard anything, to let himknow.Rosen summoned Dorothy Anderson, a clerk, to hisoffice and asked her whether she had signed a card. Shesaid that she had. He expressed surprise and asked whethershe had known about the union beforeshe signed. She saidshe had known nothing until she was handed the card.Around 1:30 p.m. on December 23, as Ms. Laust wasstarting a break, she stopped to thank Rosen for herChristmas bonus. Rosen invited her into his office. Rosensaid he had been planning a raise which the employees hadrecently gotten for quite a while and had decided to goahead with it despite the organizing campaign that wasgoing on because he thought the employees were entitled toit.Ms. Laust mentioned that she hadsigned anauthoriza-tion card. Rosen said he thought she was the last one whowould ever do that, he was disappointed in her: Ms. Laustsaid she was the last oneto sign.Rosen asked whetherAnderson had given her the card. Ms. Laust said she couldnot remember whether she got it from Anderson or BobLovsted, another pharmacist. Rosen asked whether she hadbeen given the card on company time. Ms. Laust said no.Rosen said Anderson was slowing down in his work. Ms.Laust said it was not so, the problem was that thepharmacy was ina mess becauseitwas so busy. Rosen saidthat he should fire Anderson, he was a troublemaker.A few minutes after 2 p.m., as Anderson was leaving thestore at the end of his shift, Rosen intercepted him andtook him into the office. Rosen said, "You're fired, youbastard. You're a union intimidator."Anderson said, "You can't get by with this."Rosen said, "I'll close the store before I let you workhere."When Ms. Laust got back to her work station in the1Dates are 1972 unless otherwise specified. SNYDER BROS.SUN-RAY DRUG633pharmacy at the end of her break, Lovsted informed herRosen had just fired Anderson. Later that afternoon RosentoldMs. Hexum he had fired Anderson because he was atroublemaker. (A few days later he told Ms. Hexum he hadnot fired Anderson for the reason she thought. Ms. Hexumtold Rosen she did not want to hear about it because shemight have to testify against him. Rosen said, "Youwouldn't do that, would you?" Ms. Hexum said she wouldif she were subpenaed.)Rosen also told Dorothy Anderson that afternoon thathe had fired Anderson. Ms. Anderson asked why. Rosensaid it was because Anderson was getting the Union in.Rosen also telephoned Florence Tomita, a part-timepharmacist, and asked if she could work the next day,Christmas Eve. He said that he fired Anderson because hewas involved in union activity. Kenneth Kramer. theassistantmanager, told Tonette St. Martin, a clerk, thatAnderson had been fired. Ms. Martin said she knew it hadsomething to do with the union, there was no other reasonshe could see. Kramer said, "It was that and there wereother reasons involved."B.Respondent's FactsAt the time of Anderson's discharge there were sevenemployees in the pharmacy in addition to him, two otherfull-timepharmacists, two part-time pharmacists, onepharmacist intern, and two drug clerks. All five pharma-cistswere licensed by the State of Minnesota. At times theyfilled prescriptions alone. At other times two or threepharmacists worked together.Anderson's salary was approximately $10 a week morethan that of the other two full-time pharmacists. He hadkeys to the store and, on occasion, opened up in themorning or closed up at night. His name appeared first ona list of persons to be contacted if the store were brokeninto.He was the only one of the five pharmacistsauthorized to sign narcotics order forms. The other twofull-time pharmacists had authority, along with Anderson,to order other drugs from supply houses. Anderson hadinstructed them to limit their buying to small quantitiessince they could obtain new stocks readily. Andersonbought about half of the drugs ordered in this manner; histwo full-time colleagues, the other half.In the late summer of 1972, when the store wasremodeled, Anderson laid out the manner in which drugswould be stored in the pharmacy. He made recommenda-tions to Rosen with respect to the store's check cashing anddrug pricing policies.When disputes developed betweenpharmacy employees as to the vacation schedule, Ander-son resolved them.Prescriptionswere filled on a first-in-first-out basispursuant to a policy established and maintained byAnderson despite Rosen's disagreement. Rosen had tried,and failed, on a number of occasions to persuadeAnderson to shift to a priorities system based on the needsof customers.About a month before Anderson's discharge, Rosen andKramer discussed the tardiness of David Goudge, apharmacist, with Anderson. They asked Anderson to talktoGoudge. They did not tell Anderson to indicate toGoudge that his job was in jeopardy. When he talked toGoudge, Anderson told him hewas on thinice and shouldshape up. At other times, Kramer discussed the jobperformance of pharmacy employees with Anderson.Pursuant to Minnesota regulations, Anderson filed anapplicationwith the State Board of Pharmacy to bedesignated pharmacist-in-charge at the store when hebecame chief pharmacist. The State Board issued acertificateto that effect.When he was discharged,Anderson failed to report to the State Board that he hadceased to be pharmacist-in-charge. Subsequently, underdate of December 28, he received a letter from the StateBoard which read, "Enclosed is a Certificate of Profession-alResponsibility to be completed by your successor aspharmacist-in-charge."With respect to pharmacists-in-charge, Minnesota law provides as follows:"Pharmacist in charge" means a duly licensedpharmacist in the state of Minnesota who has beendesignated in accordance with the rules and regulationsof the state board of pharmacy to assume professionalresponsibility for the operation of the pharmacy incompliancewith the requirements and duties asestablished by the boardin its rulesand regulations.[Chapter 151, Pharmacy; Section 151.01, Definitions;Subdivision 22, Pharmacist in charge;MinnesotaStatutes, 1971.]No person shall conduct a pharmacy without apharmacist-in-charge who shall be designated in theapplication for license and registration, each renewalthereoforpursuant to Regulation 23. The term"pharmacist-in-charge" means a duly licensed pharma-cist in the State of Minnesota who has been sodesignated, and it shall be his duty and responsibilityconsistent with the accepted standards of professionalconduct and practice and in compliance with allapplicable laws and regulations:(a) To establish for the employees of the pharmacy,policies and procedures for the procurement, storage,compounding and dispensing of drugs,(b) To supervise all of the professional employees ofthe pharmacy,(c) To supervise all of the non-professional employ-ees of the pharmacy in so far as their duties relate tothe sale and/or storage of drugs,(d)To establish and supervise the method andmanner for the storing and safekeeping of drugs,(e)To establish and supervise the record keepingsystem for the purchase, sale, possession, storage,safekeeping and return of drugs,(f)To notify the Board immediately upon hisknowledge that his services as pharmacist-in-chargehave been or will be terminated. [Regulations, Minne-sota State Board of Pharmacy, 1971 Edition; Regula-tion 21, Pharmacist-in-Charge, Requirement, Defini-tion and Duties; issued pursuant to Chapter 151,Pharmacy; Section 151.06, Powers and Duties [of StateBoard of Pharmacy]; Subdivision 1(10);MinnesotaStatutes, 1971.] 634DECISIONSOF NATIONALLABOR RELATIONS BOARDC.Analysisand Conclusions1.Discharge of Alan AndersonThat Anderson was discharged for engaging in unionactivities is so obvious Respondent does not dispute it.Rather, it defends on the ground that Anderson was asupervisor within the meaning of the Act and, thus, beyondthe Act's protection. I agree.I find that Anderson met the definition of "supervisor"contained in Section 2(11) of the Act in that he hadauthority, in the interest of Respondent, to discipline otherpharmacy employees and responsibly to direct them undercircumstanceswhich required the use of independentjudgment. In reaching this conclusion on the record as awhole, I rely especially on Anderson's reprimanding DavidGoudge for tardiness, his resolution of vacation scheduledisputes, his discussions with the assistant store manager ofpharmacy employees' job performance, and his instruc-tions to other full-time pharmacist as to drug purchasesthey could make in his absence. Cf.Skaggs Drug Center,Inc.,197 NLRB No. 171. I attach no significance to theMinnesota State Board of Pharmacy's use of the word"supervise" in its regulation 21. However, I am persuadedby my reading of regulation 21 that it is the intent of theState of Minnesota that persons designated pharmacists-in-charge shall responsibly direct the work of pharmacyemployees, both professional and nonprofessional, in thesense in which that phrase is used in the National LaborRelationsAct.Consequently, I presume, as urged byRespondent in its brief, Respondent has conducted itsbusinessin a lawful manner and rely on the GeneralCounsel's failure to produce any evidence to the contrary.SinceAlanAnderson was a supervisor within themeaning ofthe Act, I find that Respondent did not violateSection 8(a)(3) and (1) when Harry Rosen discharged himon December 23, 1972.2.InterrogationThe only independent violation of Section 8(a)(1) allegedin the amended complaint is interrogation of employees byRosen during December "concerning their union activitiesand the union activities of other employees." In his brief,theGeneral Counsel lists nine different conversations as"unlawful interrogations and threats in violation of Section8(a)(1)of the Act." Regardless of whether they arecharacterized as interrogations or threats, five of them willnot sustain a finding of a violation. The two which involveAnderson-Rosen'squery during the week of December11 about who had started the organizing campaign and thedischarge interview on December 23-fail because noemployee was involved. The three employees whom Rosenor Kramer told on December 23 that Anderson had beenfired for union activities-Dorothy Anderson, FlorenceTomita, and Tonette St. Martin-were neither interrogatednor threatened. (The General Counsel failed to include inhis list a similar statement by Rosen to Louise Hexum onthe afternoon of December 23. The fact that Rosen usedthe euphemism "troublemaker" rather than making hispointmore specifically did not change his messageHowever, Ms. Hexum was not interrogated or threatenedat that time either.) Rosen and Kramer put no questions tothem. Since Anderson was a supervisor within the meaningof the Act, Rosen's and Kramer's statements amounted tono more than a declaration that Respondent had done thatwhich it had a legal right to do. Nothing in the context ofthe conversations implied that Respondent was thinking interms of visiting the same penalty on employees forengaging in union activities. No such violative dischargetook place either before or after December 23 to giveRosen's and Kramer's words an implication they did nothave on their face.The other four conversations relied on by the GeneralCounsel are the occasions during the week of December 11when Rosen asked Jean Laust, Louise Hexum, andDorothy Anderson whether they had signed cards and theconversationwithMs. Laust on December 23 whichimmediately preceded Anderson's discharge. As to these,Respondent defends on the ground that the queries put tothese three ladies were isolated or part of a normalresponse to an employee initiated conversation. I disagree.While the record is not clear as to who started the firstconversation between Rosen and Ms. Laust, she enteredhis office on December 23 at his request so that he couldtalk to her about the organizing campaign. The query heput to her about Anderson elicited the information thatBob Lovsted, a nonsupervisory pharmacist, had beenengaging in union activities also. In the case of Ms.Hexum, Rosen initiated the conversation at her workstation. In the case of Ms. Anderson, Rosen summoned hertohisoffice to ask her whether she had signed anauthorization card. In none of these incidents did Rosenattempt to remove the inherently coercive sting from thewords he spoke by explaining to the employeesa legitimatereason for inquiring about union activities in the store. Thefact that Rosen asked at least three employees during theweek of December 11 whether they had signed cardsdemonstrates a deliberate effort on his part to pry into theunion activities of Respondent's employees. I find, there-fore, that on each occasion Respondent, in the person ofRosen, violated Section 8(a)(1) of the Act by interrogatingan employee concerning her union activities or the unionactivitiesof other employees.Upon the foregoing findings of fact and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.David-AnnaCorporation,d/b/a Snyder Bros. Sun-Ray Drug, is an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.LocalNo. 789,Retail Store Employees Union,affiliatedwithRetailClerksInternationalAssociation,AFL-CIO,isa labor organization within the meaning ofSection2(5) of the Act.3.By interrogating employees concerning their unionactivitiesand the union activities of other employeesduring December 1972, Respondent has violated Section8(a)(1) of the Act. SNYDER BROS. SUN-RAY DRUG6354.The aforesaid unfair labor practices are unfair laborviolated Section 8(a)(3) and (1) of theAct bydischargingpracticesaffecting commerce within the meaning ofAlan Anderson on or about December23, 1972,has notSection 2(6) and(7) of the Act.been sustained.5.Theallegation of the complaint that Respondent[Recommended Order omitted from publication.]